Title: To George Washington from James Anderson, 6 February 1797
From: Anderson, James
To: Washington, George


                        A Meteorological Account of the Weather kept at Mount Vernon
                        
                            
                                6-11 February 1797
                            
                            
                        Feby 17975in the Morning40 S.W. clear42 SW clear40 S cloudy6th47 S cloudy46 S strong wind45 S cloudy7th45 N.W. clear & Blowing47 N.W. BL: strong &         clear44 N.W clear            Wind down 8th40 W. clear43 S. clear40 S.E. clear9th40 S.W. clear42 SW clear40 S. clear10th50 W. rain46 N.W. Rain & Snow44 N.W.rain         & Snow & Blowing
11th40 N.W. clear & Blowing38 NW clear40 N.W.
                                           clear
                         Feb. 11 1797
                        Dr. Mansion House for the work of 8 hands Amounting ⅌ Week to 48Cr. ByWaggon hauling Timber to the Distillery,  for Trough race1" Do hauling Timber to Carpenters Shop3      
" Do hauling hay 1 dayStoped by Rain 1 day2" Carting Manure to Garden 2 daysdo to Clover Lott 24" Carting hay to Mansion 1Stoped by Rain 1 day2" Single Cart hauling Wood 4 daysStoped  by Rain 1 day5"do Hauling do & from the Mill1" Grubing & burning brush in the field by White Gate10" Mauling of Wood 3 dayscuting of Coal wood  2 days5"Postillion Joe Trimming Trees4SickPost. Joe 2Gunner 6 daysStoped by Rain  3 days1148Dr. Ditchers for the Work of 4 hands Amounting to ⅌ Week to 24
                                daysCr. By filing up Mandard for conveying the water in Troughs into the Distillery2" Cuting of Coal wood 4Mortoring of Posts 6 days 10" Cuting Timber for Flatt rails 4 daysHanging up the Meat 48"Stoped by Rain 424
                        Stock 1 stud Horse 3 do Jacks 3 do Young Jacks, 10 Jeanets 7
                            horses, 9 Working Mules & 16 Mules unbroke, 15 Cows, and 8 fattening Weathers.
                        
                        Dr. Dogue run for the Work of 16 Hands Amt. pr Week96 daysCr. ByPloughing 18 daysfencing 25 days43" Morticing Posts & mauling Rails12"Carting Rails, Wood, & Litter of Straw into Farm Yard 5"Hewing of Flatt rails 3& Grubing 6 days9"Shelling Corn, cleaning Stables & Cow houses When it rained12"two Negroes geting their Shoes Mended2SickSall twine 6,Sillar 4,And Grace 3 days1396
                         
                        Stock 4 Horses, 8 Mules, 1 Horse Colt—69 Horned Cattle & one Calf And
                            138 Sheep decreaded 1 horse died by Age.Corn Sent to Mill 12 Bushelsdo fed to Stock 7 1/2
                            do
                        
                        Dr. MillWheatCornContra CrFlourIn MealHempBranBP.B.P. lb.B.P.B.P.B.P.Feby 11 1797To Mudy Hole6210—ByMudy hole82"Dogue run—12—"Dogue run12—"Union Farm104—20—"Union Farm152"River Farm50—26—"River Farm13222"Toll this Week10—"Mansion house3921—8—"James Anderson      fine561—12"1 Boy & 2 Girls un J. A.3"Mansion house Dogs—2"John Neale12"Johah Eheln     Midlngs25"John Allison     fine50"Joseph Cash1—"Patrick Callahan fine25"John Violet fine10"And Midlings15" Cooper Miller & 2 Boys11Corn fed to Hogs3—160278—Packed 22 Super 6 fine & 1 Midfine Mid.9811213540
                        Dr. Cooper, & one by for the Work of 2 hands Amt. ⅌ Week12Cr. Bymaking some Pails, & finishing a a warm Tub for Distillery6"hooping of a Rum Barrel, & dressing flour  Barll halves  612Dr. Miller Ben for One Weeks Work6Cr. By Working in the Mill6Dr Union Farm for the Work of 23 hands Amounting ⅌ Week to138Cr. Byploughing in Corn field24“puting up fences 27 daysGrubing in Mill Swamp 3057“preparing borders to Sow Cedar Berries4“puting up Post & Rail fence at the Distillery for a Hog farm4“Putting up the Gallies at Mill Swamp with Brock10Cuting trees in the Mill Swamp5“Hauling Corn Stalks into the Cow Yard5“Threshing of Corn, & cleaning the Stables23“cleaning of Wheat 4 days& carrying do to Mill 2 days6138Stock 16 Horses & 6 mules 68 Horned Cattle 13 Year Olds & 2 Calves And 119 Sheep Duncan, Died 1 small Year Old, & one Old EweCorn sent to Mill 20 Bushfed to Stock 5Wheat sent to Mill 104 BushellsDr River Farm for the Work of 27 hands Amtg ⅌ Week162 daysCr byploughing35“Hauling wheat & Corn to Mill3“Loading Carts, & Hauling of Straw6“Hauling wood & Rails 4 days,fencing 31 days35“Repairing of Old Post & Rail fences30“Attending to Stock12“Stoped by Rain26SickAgnes in Child bed, 6 days,Bridgey 6,& Easter 3 days15162Stock 11 Horses 1 Colt & 11 Mules, 84 Cattle 5 Calves 203 Sheep & 54 Lambs Increase 19 LambsCorn Sent to Mill26 Bushels,fed to Horses, Hogs, Oxen & poor Cattle & Sheepin All 27Sent to Mansion3083Wheat Sent to Mill 50 Bush @ 58 lb. ⅌ Bar.Dr Mudy hole for the work of 14 hands Amounting ⅌ week to84 daysCr ByHauling Rails 4 days& at Mill 1 day5“cuting & Mauling 3 days& cuting Coal Wood 2 days5“Ploughing, lott by the Barn at Ice house, & by the White Gate20“fencing35“Shelling of Corn, & cleaning, & hauling of wheat13SickNancy684Stock 7 Horses, 4 Mules, 37 H. Cattle 2 Calves 49 Sheep & 8 Lambs, Increase 3 LambsCorn Sent to Mill9 Bushels“ fed to Stock3 doWheat Sent to Mill 6 1/2 Bush. 50 lb. ⅌ Ba.Oats sent to Mansion 6 Ba: & fed to Horses 4 Ba
                        Dr. Carpenters for the Work of 7 Men Amounting to 42 daysCr. Byfixing various things in the Distillery Including slope Troughs, &ca27"making a ladder for Meal house1"Working in the Shop in the time of Rain2"Isaac & Joe Making Ploughs & Carts
                            &c6SickSambo with pains in shoulders & hips 6John Neale Attending & Assisting in the above 6 days42
                        Dr. Brick layers for the Work of 2 hands Amot. pr Week 12Cr. ByTom Davis mending Seines6"Muelles diging Brick Clay5"Stoped by Rain 112
                        Dr. Spinners Sewers & Knitters for the Work of 15 Women ⅌ Week90 daysCr. ByMatilda Spinning 6 lb. Tow
                            Yarn6"Betty Davis do    5 lb. do do6"Alsey do          5 lb. do do6"Annie do          5 lb. do do6"Delia do          5 lb. do do6"Judith do          4 lb. Stocking Yarn6"Kitty do          4 lb. Shoe thread6"Caroline Sewing 6 shirts 4 days& cuting shirts 1 day5"Dalsey sewing 3 shirts3"Lucy Knitting one pr stockings6"Delphia Spinning 2 pr Tow Yarn6SickCharlotte 6 daysDoll 6,Sall 6,Alsey 6,Dalsey 3, & Caroline 128Lame Peter Knitting 1 pr Stocking 3 days & sick 3 days 690
                        
                        Dr. Gardners for the Work of 3 Men Amount. pr Week18
                            daysCr. By trimming & tying trees5Diging in the Garden10Stoped by Rain 318
                        
                        StudsJacksHorsesMulesJeanetsTotalH. CattleCalvesTotalSheepLambsTotMansion167251049151588Union1662271273119119River Farm1211238458920354257Dogue run581369170138138Mudy hole74113723949857164754101182761028651762579Flour in the Mill—44 Super 6 fine 1 Midling